Citation Nr: 0635337	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestos related 
respiratory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to July 
1945 and from February 1946 to April 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In August 2006, the veteran testified at a personal video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  A copy of the transcript from the 
hearing has been associated with the veteran's claims folder.

In August 2006, the motion to advance the case on the Board's 
docket was granted.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a respiratory disease that is etiologically 
related to in-service asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for asbestos related 
respiratory disease have not been met.  38 U.S.C.A. §§ 1110, 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in December 2002 and March 2006.  
The December 2002 notice letter was provided to the veteran 
prior to the initial adjudication of the claim by the RO in 
May 2003.  The veteran was asked to tell VA the diseases that 
the veteran claimed as due to asbestos exposure.  He was 
asked to submit evidence of asbestos exposure during service 
and medical evidence of a relationship between the claimed 
disabilities and such exposure.  He was told to submit 
information about medical records, employment records or 
records from Federal agencies and that VA would request the 
records for him.  The timing and content of the December 2002 
letter substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The April 2006 VCAA notice letter provided the veteran with 
notice that to support a claim for service connection, the 
evidence must show an injury or disease or event causing an 
injury or disease during service, a current disability, and a 
relationship between his service and that disability.  He was 
asked to submit any evidence or information, which would 
include that in his possession, to the RO.  This letter also 
provided the veteran with notice of assignment of disability 
ratings and effective dates should his claim for service 
connection be granted. 

Any deficiency in the December 2002 notice was cured by the 
March 2006 letter.  The veteran has had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he has had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1326 (Fed. Cir. 
2006).  Indeed, since the March 2006 letter the veteran has 
offered additional argument in his testimony at the August 
2006 hearing.  With regard to delayed notice as to assignment 
of effective dates and disability ratings, the Board is 
denying the claim for service connection, thus rendering moot 
any questions as to these downstream issues.  For these 
reasons, the veteran has not been prejudiced by the timing of 
the VCAA notice.

Only limited service medical records from March and April 
1946 are associated with the claims file.  All other medical 
service records are presumed to have been destroyed in a fire 
at the National Personnel Records Center (NPRC).  Relevant 
records and reports from non-VA health providers have been 
obtained, including, but not limited to, McKenna Memorial 
Hospital Inc., Dr. G.M.G., Dr. H.C.W., and Dr. E.R.  During 
the August 2006 hearing the veteran testified that he would 
obtain additional medical records that were in the possession 
of an attorney, and submit them to VA.  In September 2006, VA 
received records from an attorney's office.  These were 
duplicates of records already associated with the claims 
file.  At the August 2006 hearing the veteran also testified 
that he had been receiving social security disability 
benefits since 1982.  He stated that these records contained 
no information relevant to his claimed respiratory disease; 
as his social security disability benefits were based on a 
back disability.  An appropriate VA examination was provided 
the veteran in July 2003.  

In cases where service medical records are presumed destroyed 
or lost, VA has a heightened duty to assist the veteran in 
developing his claim.  O'hare v. Derwinski 1 Vet. App. 365 
(1991).  This duty includes advising the veteran that 
alternate methods of supporting his claim would be 
considered.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  
In an October 2002 letter, the RO informed the veteran that 
his service medical records were unavailable and advised him 
to submit any relevant information or evidence that he had in 
his possession.  He was asked to submit alternate evidence, 
including "buddy statements", statements from service 
medical personnel, employment physical examination reports 
and evidence of private medical treatment.  The December 2002 
VCAA notice letter similarly advised the veteran.  The Board 
finds that VA has fulfilled its heightened duty to assist the 
veteran in developing his claim.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that the most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Occupations involving asbestos 
exposure include mining and milling, shipyard and insulation 
work, demolition of old buildings, construction, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
The latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, 7.21 (January 31, 
1997).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

Most of the veteran's service medical records are unavailable 
and presumed lost in a fire.  In cases such as these, the VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim is undertaken with this duty in mind.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The alleged injury (respiratory disorder) is exposure to 
asbestos in service.  The veteran contends that he currently 
suffers from respiratory disease as the result of exposure to 
asbestos during his service in the Coast Guard from December 
1943 to March 1945.  He testified during the August 2006 
hearing that he was first diagnosed with an asbestos related 
disease 12 to 15 years ago.  

As noted above, asbestos exposure is a fact to be determined 
from the evidence.  See Dyment, supra.  The veteran states 
that he served as a mess man.  There is no indication of 
activities such as mining, milling, work in shipyards, etc., 
that would allow for the Board to find that there was 
asbestos exposure in service.

The first mention of asbestos exposure is found in April 1994 
notes from the McKenna Memorial Hospital.  The references 
consist of a patient history of "wheezing from asbestos" 
and a pre-anesthesia summary listing asbestos exposure.  
These records contain no diagnosis or clinical determinations 
of an asbestos related respiratory disease or that the 
veteran had asbestos exposure during service.

Letters from Dr. E.R., dated in March and November 2003, 
indicate that the veteran was constantly short of breath due 
to a back condition that prevented him from standing up 
straight, thus decreasing his lung capacity.  These notes do 
not indicate shortness of breath due to an asbestos related 
respiratory disease.

Also submitted by the veteran are two letters, from Dr. 
H.C.W. and Dr. G.M.G., both addressed to the same address, 
which Dr. G.M.G.'s letter indicates is that of a law firm.

The letter from Dr. H.C.W, dated in June 1998, contains the 
results of a physical examination and the physician's 
relevant medical opinion.  Dr. H.C.W. reported that the 
veteran had worked in a shipyard from 1943 to 1945.  
Thereafter he had worked as a carpenter handling siding, 
roofing and ceiling material which contained asbestos.  DR. 
H.C.W. goes on to state that the veteran worked continuously 
until his retirement in 1983.  Upon physical examination, the 
veteran's respiratory system was found to be essentially 
normal.  In conjunction with the examination, this physician 
reviewed relevant x-rays from March 1994 and June 1998, 
opining that parenchyal changes shown on these x-rays were 
"definitely compatible with asbestos lung disease."  
Reference was also made to the fact that the parenchymal 
changes were new when compared to the earlier March 1994 x-
rays.  Dr. H.C.W. summarized his report, saying that the 
veteran suffered from both pleural and parenchymal asbestos 
disease as proven by a history of exposure to asbestos 
products over 20 years ago, progressive dyspnea and abnormal 
chest films.  

The letter from Dr. G.M.G., dated in July 1998, also refers 
to the veteran's respiratory condition.  This physician 
stated that he had reviewed the veteran's radiographic 
studies for the purpose of an evaluation for Occupational 
Lung Disease.  He opined that there were abnormalities 
present which were consistent with but not diagnostic of 
pneumoconiosis, which he defined as occupational dust disease 
of the lungs.  No mention is made of asbestos.  

During the August 2006 hearing, the veteran testified that 
the letter from Dr. G.M.G. was not related to exposure to 
asbestos during service but rather was in connection to a 
café and ceiling that had an asbestos ceiling.  

In July 2003, the veteran underwent a VA examination for 
respiratory disease.  In a history section, the examiner 
noted the veteran's report that the ships he served upon were 
insulated with asbestos but that he never worked with 
asbestos insulation in any shape or form.  This history also 
notes that the veteran was employed in construction post 
service, at which time he did work with asbestos.  He noted 
that the veteran had had a long history of tobacco use, which 
ended in the early 19802.  A post-service of having pneumonia 
was also referenced.  After review of computerized tomography  
and pulmonary function test results, the VA examiner stated 
that the veteran suffered from mild chronic pulmonary 
obstructive disease without any evidence of asbestos.  The 
reasoning underlying this examiner's opinion was that the 
veteran had only one plaque and had a history of a previous 
instance of pneumonia.  He indicated that he had reviewed the 
claims file.

In his January 2004 notice of disagreement, the veteran 
indicated that he was exposed to asbestos during service 
because the ships that he served on and the barracks he was 
housed in during service used asbestos for insulation and 
siding.  The veteran stated that during cleanup of the 
barracks nearly everyone stirred dust up from the walls and 
ceilings.  He also stated that every ship that he served on 
used asbestos in the pipes, boilers, heading ducts and that 
the hull of the ship was lined with asbestos.

During the August 2006 hearing, the veteran reiterated that 
all the walls of the ship he was on during service "were 
asbestos".  He testified that on one occasion he was engaged 
in an altercation with a shipmate and when the shipmate's 
head went into a wall it exposed him to what the veteran 
believed to be asbestos.  He also testified that his job 
aboard ship was a messman.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

For the reasons stated below, the Board finds that the 
veteran's accounts of in-service asbestos exposure lack 
credibility.  Furthermore, the Board finds that asbestos 
exposure, if any, likely occurred post-service.

The veteran's contention that he was exposed to asbestos 
during service rests almost entirely on the mere presence of 
asbestos used as insulation in ships and barracks to which he 
was assigned.  Other than his recounted of the barracks 
cleanup and the shipboard altercation, he offers no evidence 
or explanation as to how his service resulted in any actual 
asbestos exposure.  Rather, he relies on the proposition that 
his presence on ships containing asbestos insulation makes it 
as likely as not that he was exposed to asbestos.  The mere 
presence of asbestos insulation encased in the barracks and 
aboard ship is not probative of any actual asbestos exposure, 
in the sense of entry into his respiratory system.  
Additionally, no evidence of record demonstrates how his 
shipboard duties as a messman caused the veteran to be 
exposed to asbestos insulation inside ship and barracks walls 
and used for pipe and boiler insulation.  

With regard to the veteran's account of a fellow shipmate's 
breach of a wall during an altercation, he offers only his 
general opinion that this caused exposure to asbestos.  He 
did not state that he had any actual knowledge that the wall 
contained asbestos, that he came actually came in contact 
with any material from inside the wall, or that, at that 
time, he had the expertise necessary to differentiate 
asbestos insulation from any other material.  Indeed his 
testimony indicates that he did not have any such expertise 
or actual knowledge as he indicated only that "best I know 
it's all asbestos."  Furthermore, he offered no specific 
place or date, even approximate, for this incident, only that 
the alleged event occurred aboard ship during service.  

Further degrading any probative value of these accounts of 
alleged exposures, are their reliance solely on the veteran's 
memory of events occurring over 60 years ago, without any 
supporting evidence contemporaneous to the alleged exposures.  
In particular, the accuracy of his memory of the shipboard 
incident is particularly suspect as it came to light only 
during the August 2006 hearing, despite his having notice 
since December 2002 of the need to identify incidents of 
asbestos exposure.

Additionally, all other evidence of record shows that any 
exposure to asbestos likely occurred after the veteran's 
separation from service.  During the August 2006 hearing, the 
veteran initially testified that after his release from 
active duty he never worked anyplace where he might have been 
exposed to asbestos.  (See hearing transcript, p. 8).  
However, some time later during the hearing, the veteran's 
representative asked him whether Dr. G.M.G.'s letter, 
regarding occupational lung disease, was related to exposure 
to asbestos during service.  (See hearing transcript, p. 14).  
In response, the veteran indicated that it was not, but 
rather that it was related to a kitchen and café project that 
had asbestos lining.  Id.  In support of this post-service 
exposure, is Dr. H.C.W.'s June 1998 letter which references a 
post-service history of exposure of asbestos of over 20 years 
while the veteran worked as a carpenter.  Also in support of 
post-service asbestos exposure, is the history provided in 
the July 2003 VA examination report.  Thus, evidence of 
record indicates a long period of time after separation from 
service, during which, by the veteran's own report, he 
handled asbestos materials.  During this post service work in 
construction, it is likely that the veteran had actual 
knowledge that the materials contained asbestos because, 
unlike his service occupation, his post-service occupation 
required actual work with the materials.  The Board finds 
that the preponderance of evidence of record indicates that 
any exposure to asbestos occurred after separation from 
service.  

Nevertheless, even had the veteran shown an exposure to 
asbestos during service, the evidence of record preponderates 
against a finding that he currently suffers from an asbestos 
related respiratory disease.  

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

The July 2003 VA medical examination included a review of the 
veteran's claims file.  On the other had, the opinion from 
Dr. H.C.W does not indicate review of any documented medical 
history of the veteran other than x-rays from 1994 and 1998.  
Dr. H.C.W.'s opinion also fails to account for the veteran's 
past medical history, including the incident of pneumonia the 
veteran reported to the VA examiner.  

Further, Dr. H.C.W.'s opinion that the veteran suffered from 
an asbestos related disease is contrary to other 
contemporaneous medical evidence of record.  In this respect, 
Dr. G.M.G. stated that the radiographic reports were 
consistent with pneumoconiosis, which he did not define as 
limited to asbestos exposure, but that the abnormalities were 
not diagnostic of pneumoconiosis.  Inconsistent with Dr. 
G.M.G.'s contemporaneously provided opinion, Dr. H.C.W.'s 
opinion goes from stating merely that radiographic 
abnormalities were compatible with asbestos lung disease to 
concluding that the veteran suffered from asbestos lung 
disease.  More weight can be placed on Dr. G.M.G.'s than Dr. 
H.C.W.'s because the respective letters indicate that Dr. 
G.M.G. had experience superior to Dr.H.C.W.'s regarding 
respiratory disease.  In this regard, Dr. G.M.G.'s letter 
indicates an association with a Pulmonary Department while 
Dr. H.C.W.'s letter indicates a family practice..  

While both the VA examiner and Dr. H.C.W. had essentially the 
same veteran supplied history of post service asbestos 
exposure, the VA examiner's opinion rested upon clinical 
findings and a physical examination.  In contrast, although 
Dr. H.C.W.'s physical examination of the veteran revealed an 
essentially normal respiratory system, he concluded that the 
veteran had an "asbestos disease".  Given the discrepancy 
between Dr. G.M.G.'s opinion, referenced above, and Dr. 
H.C.W.'s, as to making the leap from x-ray findings 
consistent with pneumoconiosis to a definite "asbestos 
disease", and the VA examiner's clear reliance on objective 
findings, the VA examiner's opinion rests upon firmer 
reasoning that Dr. H.C.W.'s opinion.  

For the reasons stated above, the Board affords considerably 
greater probative weight to the VA examiner's July 2003 
medical opinion than to Dr. H.C.W.'s July 1998 medical 
opinion.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claims for 
service connection for a respiratory disease due to asbestos 
exposure during service must be denied because the first 
essential criterion for the grant of service connection, 
competent evidence of the disability for which service 
connection is sought, has not been met.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  Id.  

Additionally, Dr. H.C.W.'s opinion provides no nexus between 
the physician's finding of asbestos related illness and the 
veteran's service.  Indeed, Dr. H.C.W.'s opinion would 
preclude a grant of service connection because the opinion 
attributes respiratory illness to events occurring-post 
service.  

Although the veteran asserts that he suffers from asbestos 
related respiratory disease due to service, as a layperson, 
he is not competent to offer an opinion as to the medical 
nature of an illness or its etiology.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for asbestos related 
respiratory disease is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


